DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, and 19, and those depending therefrom including claims 16, 17, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the claimed “a gas source out of the platen” and “a slurry source of the platen” are indefinite.  It is not clear whether applicant is claiming that these sources lie outside of the platen, or whether they must be separated a particular distance from the platen, extending from the platen, or some other configuration.  For the purpose of examination, the examiner will consider this to be “outside of the platen” for both instances.  
	Regarding claim 18, the claimed “out of the platen” is indefinite and, similarly to claim 15, is now considered to be “outside of the platen.”  
	Regarding claim 19, the claimed “wherein the polish pad is made of a porous material allowing gas to pass through itself” is indefinite for including an ambiguous pronoun that could refer to any of the previous nouns.  For example, this seems to say “allowing [the] gas to pass through [the gas]” but is more likely to refer back to the pad as in “allowing gas to pass through [the pad].”  For the purpose of examination, the examiner will consider this the latter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US-2002/0137435).
	Regarding claim 15 (Original), Hu (US-2002/0137435) discloses a chemical-mechanical polishing system, comprising:
a platen (ventilated platen 30) having a plurality of first holes (some of holes 52) and a plurality of second holes (some of holes 52, excluding the “first holes”);
a polish pad (polishing pad 50) supported by the platen (30) (Fig. 4), the polishing pad (50) having a plurality of holes (52) (Fig. 4) communicating with the first holes and the second holes of the platen (30) (Fig. 4);
a polish head (wafer holder 14) disposed above the polish pad for pressing a wafer on the polish pad (shown in Figure 1A as holder 14 disposed above pad 12 for pressing wafer 10 against pad 12);
a gas source (source 94 of “[o]xidizing gas” in Figure 5); and
a slurry source (Chemical A source in Fig. 5). 
	As to the gas source and slurry source being outside of the platen and fluidly connected with the first and second holes, respectively, Hu does not explicitly show the sources and the platen together.  However, the prior art of Hu shows a gas inlet 64 in Figure 4 that feeds to the holes 52 (Fig. 5) and states that a polishing slurry/oxidizing gas mixture is injected between the wafer surface and the top surface of the polishing pad [Hu; paragraph 0037].  Therefore, it would have been obvious to one of ordinary skill in the art, based on the disclosure of Hu, to merely connect the conduit 76 of Figure 5, which is connected to gas and slurry sources outside of the platen (as shown in Figure 5), to the gas inlet 64 in Figure 4 to supply the mixture as desired for the purpose of polishing copper surfaces and equivalents thereof [Hu; paragraph 0012].
	Regarding claim 18 (Original), Hu discloses the chemical-mechanical polishing system of claim 15, further comprising:
a cleaning agent source (source of Chemical B in Fig. 5) [outside] of the platen and fluidly connected with the second holes of the platen (Fig. 5).
	Regarding claim 19 (Currently Amended), Hu discloses the chemical-mechanical polishing system of claim 15, wherein the polish pad is made of a porous material allowing gas to pass through the pad.  Figure 4 shows that the material has pores in it in the form of apertures 52 and is therefore considered a porous material, i.e. a material with pores.

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2-10, is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art such as US-9,211,629, US-8,128,461 [col. 3, lines 18-23], US-6,227,950, US-5,816,900, US-2020/0009702, US-2016/0346902, US-2002/0173232, US-2002/0137435 uses the same line to convey both the gas and the liquid.  US-6,135,685 uses air to push slurry through the openings.  US-2021/0008681 teaches multiple lines, but in a single aperture in the pad. 

Claim 16, and claim 17 depending therefrom, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Hu discloses the chemical-mechanical polishing system of claim 15, but fails to anticipate or render obvious “a liquid valve in the second holes of the platen; and a controller connected with the liquid valve for controlling slurry flowing through the second holes.”  

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Hu discloses the chemical-mechanical polishing system of claim 15, but fails to disclose wherein an opening diameter of each of the first holes is smaller than an opening diameter of each of the second holes.  Since Hu uses the same holes for air/gas and slurry delivery, then the holes would be the same size, and would not be specifically such that the “first holes [are] smaller than an opening diameter of the second holes” as claimed.  

Claim 21, and those depending therefrom including claims 22-24, is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, such as Hu, fails to anticipate or render obvious, in combination with all other claim limitations, the method of chemical-mechanical polishing “wherein the polish pad has at least one hole therein; introducing a gas to the side of the wafer...; and moving the wafer away from the polish pad while introducing the gas is performed.”  The cited prior art makes obvious supplying a gas to the side of the wafer, either alone or mixed with liquid, while the polishing is occurring, but not while “moving the wafer away from the polish pad” as claimed.  
While there are prior arts that move the wafer away and then supply gas, such as the optical cleaning of US-2021/0008681, this does not “[introduce] a gas to the side of the wafer” and particularly not while the wafer is moving away (i.e. “moving the wafer away from the polish pad” as claimed).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawahara (US-2014/0220864) is pertinent to claim 15.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723